Name: 87/560/EEC: Commission Decision of 17 July 1987 amending Decision 87/305/EEC of 26 May 1987 setting up an advisory committee on the opening-up of public procurement
 Type: Decision
 Subject Matter: executive power and public service;  trade policy;  EU institutions and European civil service
 Date Published: 1987-11-28

 Avis juridique important|31987D056087/560/EEC: Commission Decision of 17 July 1987 amending Decision 87/305/EEC of 26 May 1987 setting up an advisory committee on the opening-up of public procurement Official Journal L 338 , 28/11/1987 P. 0037 - 0037 Finnish special edition: Chapter 6 Volume 2 P. 0172 Swedish special edition: Chapter 6 Volume 2 P. 0172 *****COMMISSION DECISION of 17 July 1987 amending Decision 87/305/EEC of 26 May 1987 setting up an advisory committee on the opening-up of public procurement (87/560/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the Commission, in its Decision of 87/305/EEC (1) has set up an advisory committee on the opening-up of public procurement with the task of assisting it in the economic, technical, legal and social aspects of public procurement; Whereas the number of members constituting the committee was initially fixed at a maximum of 24, as provided in Article 3 of the abovementioned Decision; Whereas the number of members originally fixed is proving insufficient to enable the Committee to carry out its task effectively, particularly the assessment of the social dimension of public procurement, and there is, therefore, ground for enlarging it, HAS DECIDED AS FOLLOWS: Article 1 Article 3 of Decision 87/305/EEC is replaced by the following text: 'The Committee shall comprise 25 members at most'. Article 2 This Decision shall take effect on 17 July 1987. Done at Brussels, 17 July 1987. For the Commission COCKFIELD Vice-President (1) OJ No L 152, 12. 6. 1987, p. 32.